                                                Case 19-10759                 Doc 2      Filed 07/17/19    Page 1 of 8

                                                                        UNITED STATES BANKRUPTCY COURT
                                                                       MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Patricia                                                         Morrison                    Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                and list below the sections of the
                                                                                                                   plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     2336

 SSN# Debtor 2: XXX-XX-



                                                                               CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a            Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will          Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                      Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                      Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                                Case 19-10759                     Doc 2   Filed 07/17/19      Page 2 of 8



      $      450.00                      per month for 36                     month(s)
      $                                  per month for                        month(s)
      Additional payments


2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $ 700.00 from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                   from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                            Creditor                                                                            Estimated Priority Claim
 North Carolina Dept. of Revenue                                                                                                                                  $131.35

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

             Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
             disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
             Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
             any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                  Current   Installment        Estimated                   If Current,
                                                                                                   Y/N      Payment           Arrearage                     Indicate
                                                                                                                              Amount on                   by Debtor
                                                                                                                             Petition Date                or Trustee
 -NONE-

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                                Case 19-10759                      Doc 2          Filed 07/17/19           Page 3 of 8

        c.        Claims to be Paid in Full by Trustee.

              Creditor                              Collateral                        Estimated                 Monthly              Monthly Escrow                 Interest
                                                                                        Claim                   Payment                Payment                        Rate

 -NONE-

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.

             Creditor                        Collateral                       Value of                      Amount of                Amount            Monthly             Interest
                                                                              Property                        Claims                    of             Payment               Rate
                                                                                                             Senior to               Secured              to
                                                                                                            Creditor's                Claim            Creditor
                                                                                                               Claim
 -NONE-

4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

       b.        Claims Secured by Personal Property to be Paid in Full.

                     Creditor                                        Collateral            Estimated        Monthly      Interest        Adequate       Number of
                                                                                             Claim          Payment        Rate          Protection     Adequate
                                                                                                                                          Payment       Protection
                                                                                                                                                        Payments
                                                                                          $              $                     %      $

     c.        Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the
     petition date and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor,
     or (ii) incurred within one (1) year of the petition date and secured by a purchase money security interest in any other               thing of
value. The filed claim must include documentation to show exclusion from 11 U.S.C. § 506 in order to be                          paid in full.

                    Creditor                                         Collateral                 Estimated       Monthly      Inter       Adequate       Number of
                                                                                                  Claim         Payment       est        Protection     Adequate
                                                                                                                             Rate         Payment       Protection
                                                                                                                                                        Payments
Credit Acceptance Corp.                                  2015 Nissan Sentra SV                $17,658.00       $354.00       7.5%        $85.17



      d.       Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured.
      This will be effective only if the applicable box in Section 1.1 of this plan is checked.

     Creditor             Estimated           Collateral         Value of         Amount of        Amount       Monthly      Interest      Adequate       Number
                           Amount                                Collateral          Claims           of        Payment        Rate        Protection        of
                           of Total                                                 Senior to      Secured                                  Payment      Adequate
                            Claim                                                  Creditor’s       Claim                                                Protection
                                                                                      Claim                                                              Payments
                          $                                     $                 $               $            $                     %     $

      e.          Maintenance of Payments and Cure of Default.

           Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
      disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
      accordingly. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
      confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.

                           Creditor                                                  Collateral                        Installment               Estimated Arrearage
                                                                                                                        Payment                Amount on Petition Date
                                                                                                                   $                           $

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                                Case 19-10759                 Doc 2       Filed 07/17/19           Page 4 of 8



The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

       b.         The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

             Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
             and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
             respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
             personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
             resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                       Creditor                                                    Collateral to be Surrendered
North State Acceptance                                                               2015 Hyundai Accent GS


 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                 0    %.

        b.       The minimum sum of $ 0.00                     will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.

      b.           Executory Contracts and Leases to be Rejected.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                                Case 19-10759            Doc 2     Filed 07/17/19        Page 5 of 8


                                       Creditor                                                Nature of Lease or Contract




      c.           Executory Contracts and Leases to be Assumed.

                 Creditor                           Nature of Lease or     Monthly      Payment       Arrearage     Arrearage     Monthly
                                                        Contract           Payment     by Debtor       Amount        Paid by     Payment
                                                                                       or Trustee                   Debtor or       on
                                                                                                                     Trustee    Arrearage
A-Team Leasing, LLC                               rent-to-own            $250.00           D          $0.00                     $
                                                  personal property



 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                                Case 19-10759        Doc 2        Filed 07/17/19        Page 6 of 8

             assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
             confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
             violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Patricia Morrison                                                 X
        Patricia Morrison                                                           Signature of Debtor 2
        Signature of Debtor 1

        Executed on           July 17, 2019                                         Executed on
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Daniel L Hawkins                                                              Date:   July 17, 2019
 Daniel L Hawkins 10358
 Signature of Attorney for Debtor(s)

 Address:              P.O. Box 1379
                       114-D South Maple Street
                       Graham, NC 27253
 Telephone:            336-226-1008
 State Bar No:         10358 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                                Case 19-10759            Doc 2        Filed 07/17/19      Page 7 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Patricia Morrison                                                         )        Case No.
                                                                                  )
        238 Christopher Drive                                                     )
                         (address)                                                )
        Burlington NC 27217-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-2336                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Anita Jo Kinlaw Troxler
Chapter 13 Trustee
Greensboro Division
Post Office Box 1720
Greensboro, NC 27402-1720

 A-Team Leasing, LLC
 1703 N. Church Street
 Burlington, NC 27217
 ___________________________________________________
 Alamance County Tax Collector
 124 West Elm Street
 Graham, NC 27253
 Alamance Regional Medical Ctr.
 Attn: Financial Counselor
 P. O. Box 204
 Burlington, NC 27216-0204
 Credit Acceptance Corp.
 P. O. Box 513
 Southfield, MI 48037
 Employment Security Commission
 P. O. Box 25903
 Raleigh, NC 27611
 FirstPoint Collection Resources, Inc.
 P. O. Box 26140
 Greensboro, NC 27402-6140
 Internal Revenue Service
 P. O. Box 7346
 Philadelphia, PA 19101-7346
 North Carolina Dept. of Revenue
 Bankruptcy Unit
 P. O. Box 1168
 Raleigh, NC 27602-1168
 North State Acceptance
 P.O. Box 1433
 Smithfield, NC 27577
 Piedmont Health Services
 127 Kingston Drive
 Chapel Hill, NC 27514-1650
 PMAB, LLC
 4135 S. Stream Blvd., Ste. 400
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                Case 19-10759        Doc 2   Filed 07/17/19   Page 8 of 8

 Charlotte, NC 28217
 The General Insurance Co.
 c/o Credit Collection Service
 P.O. Box 607
 Norwood, MA 02062
 United Consumer Finance Services
 865 Bassett Road
 Westlake, OH 44145-1142

 Date      July 17, 2019                                                         /s/ Daniel L Hawkins
                                                                                 Daniel L Hawkins 10358




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
